Citation Nr: 1443600	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for chest pain, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased evaluation for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to May 2002 and from November 2004 to February 2006.

The appeal comes before the Board of Veterans' Appeals (Board) on merged appeal from November 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for low back disability and chest pain, and denied an increased evaluation from the 10 percent assigned for service-connected migraine headaches.  By a December 2009 decision of the RO in Seattle, Washington (with the RO in Montgomery, Alabama, subsequently retaining original agency jurisdiction (AOJ) of the claim), granted an increased evaluation to 30 percent for migraine headaches effective October 8, 2008.  By a June 2012 decision the Appeals Management Center (AMC) granted an increased evaluation to 50 percent for migraine headaches effective May 24, 2011.

The Veteran testified at a November 2010 hearing held at the RO before the undersigned.  A transcript of the hearing is of record.   

The Board remanded the claims in January 2011 for additional development, and they now return to the Board for further review. 

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  
 


FINDINGS OF FACT

1.  At no time during the pendency of the appeal has the Veteran had a disability of the low back other than his spina bifida occulta, which is a congenital defect.  

2.  At no time during the pendency of the appeal has the Veteran had a disability associated with his claimed chest pain or chest wall pain.  

3.  In May 2011, before the Board promulgated a decision, in an August 2014 informal hearing presentation clarifying the intent of the Veteran in a June 2012 submission, the Veteran through his authorized representative withdrew the appeal as to the issue of entitlement to an increased evaluation for migraine headaches.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  Service connection for a disability manifested by chest pain is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for withdrawal of the appeal on the issue of entitlement to an increased evaluation for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Migraine Increased Evaluation Claim

The Veteran in a June 2012 submission expressed satisfaction with the assigned 50 percent evaluation for migraine headaches.  The Veteran's authorized representative in a signed Appellate Brief Presentation in August 2014 clarified that the Veteran was withdrawing his appeal as to the issue of entitlement to an increased evaluation for migraine headaches.  The appeal was thus appropriately withdrawn.  38 C.F.R. § 20.204 (2013).  There thus remains no appeal for appellate consideration as to that claim.  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claims of entitlement to an increased evaluation for migraine headaches. 38 U.S.C.A. § 7105(d)(5) ; 38 C.F.R. § 20.202 . Accordingly, the Board does not have jurisdiction to review the claim and, thus, the claim is dismissed.
 

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in this case for the claims for service connection for low back disability and chest pain.  A VCAA notice letter was sent in January 2006.  This letter addressed the claims and was sent prior to the appealed initial adjudications of the claims for service connection for low back disability and chest pain. The Board finds that the VCAA letter adequately addressed the evidence required to support these claims for service connection on the merits.  The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claims.  He also was informed by this letter that it ultimately was his responsibility to see that pertinent evidence not in Federal possession was obtained.  The Veteran was afforded Dingess notice by a March 2011 letter.  Because the Veteran's claims for service connection for low back disability and chest pain are being denied, any alleged Dingess-type notice error is moot. 

The Board finds that the Veteran and his authorized representative thereby had either adequate notice or actual knowledge of bases of claim, including the claim for service connection for back disability as secondary to PTSD.  Hence additional VCAA notice was not required. 

The January 2006 and March 2011 letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims and that he provide necessary authorization to obtain those records.  They requested evidence and information about treatment after service in support of the claims.  Based on information provided by the Veteran, post-service treatment records were obtained from VA sources.  These records were associated with the claims file. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claim that had not yet been submitted should be, which necessarily included in this case evidence of a causal link between claimed disabilities and the Veteran's period of service.  The judge's pre-hearing discussions with the Veteran and his authorized representative frequently address these issues - including particularly advice concerning the submission of additional evidence - to the extent they may not be fully discussed during the transcribed, testimonial portion of the hearing.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and SSOCs, including most recently in May 2012. He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran was afforded a VA examination in May 2011 addressing the claimed low back disability as well as the claimed chest pain.  

The Board finds that the May 2011 examination sufficiently addressed the medical questions of diagnoses of low back disability and a disability causative of chest wall pain to support the Board's resolution of the claims on appeal, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge.  Because the Board's adjudication of both these claims turns on the presence or absence of current disability to support the claims, additional otherwise potentially pertinent medical issues as may not have been fully resolved need not be for purposes of the Board's adjudication because of this basis of the Board's determinations.  The Board finds that the examiner's conclusions that current disabilities are not present as associated with the Veteran's claimed low back disability and chest pain are supported by sufficient evidentiary findings with satisfactory rationale sufficient to be weighed against contrary evidence.  The Board finds that the May 2011 examination, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claims for service connection for low back disability and chest pain herein adjudicated. 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In view of  the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claims.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claims for service connection for low back disability and chest pain.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of the claims. He also provided testimony before the undersigned at a Travel Board hearing conducted in November 2010.  There is no indication that the Veteran desires a further opportunity to address his claims. 

The Board also finds that the development required by the prior Board remand has been substantially accomplished.  This included supplemental VCAA notice, obtaining additional treatment records, and affording the Veteran examinations addressing claimed disabilities, to be followed by RO or AMC review of the claims with issuance of SSOCs.  All of this was substantially accomplished.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claims have been accomplished. 


III.  Applicable Laws Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) , service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability. Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b) . 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


IV.  Claim for Service Connection for Low Back Disability

The Veteran alleges that his spina bifida was aggravated in service by carrying heavy loads.  At his hearing, the Veteran testified that he was never put on limited duty due to his back, but he believed he went on sick call once while in Iraq, and he was then given ibuprofen.  Service records reflect a report of medical assessment in January 2006 in which the Veteran informed of worsened conditions since his last medical assessment, with these worsened conditions including back pain.  However, the Veteran then declined further examination.  He testified that following service he was treated on a number of occasions for his back at the VA clinic in Columbus, Georgia, but was then told simply to continue taking ibuprofen.  

The Veteran was afforded a VA examination in May 2011 addressing the claimed disability, and the examiner noted that the Veteran's spina bifida occulta was a congenital condition, and that there was no support for an overlying low back disability.  The examiner accordingly found that the weight of the evidence was against the Veteran's spina bifida occulta being aggravated in service.  

Aggravation is not the precise question in this case, but the examiner's conclusion of no aggravation serves adequately as a medical assessment that it is not at least as likely as not that the Veteran developed an overlying disability of the low back to support service connection for such a disability.  The Veteran's spina bifida occulta itself was noted by the examiner to be a development defect, and hence is not subject to service connection.  38 C.F.R. § 3.303(b).  The examiner noted that there was no treatment in service for a low back disability, and further noted that the Veteran had no back disability currently overlying the spina bifida occulta.  The examiner relied on review of medical evidence and clinical examination to conclude that the Veteran had no overlying low back disability.  The Board's review of these past records leads the Board to conclude that the examiner's assessment accurately portrays the absence of back disability as reflected in any treatment or examination records, other than spina bifida occulta. 

The Board has considered the Veteran's assertions of aggravation of spina bifida occulta and of low back disability having developed in service.  However, the Veteran, as a layperson, lacks the requisite medical expertise to identify low back disability versus manifestations of his congenital defect, spina bifida occulta.  Jandreau.  Thus, based on medical findings of the spina bifida occulta being productive of the Veteran's symptoms, the Board finds that the Veteran's assertions of symptoms ultimately cannot serve to support the presence of disability, as distinguished from his symptomatic congenital defect, and hence cannot thereby serve to support the claim.  

Because spina bifida occulta is not a disability for VA purposes but rather a developmental defect, service connection for that condition cannot be supported as a matter of law.  38 C.F.R. § 3.303(b); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the weight of the evidence is against an overlying low back disability, in the absence of such current disability at any time during the claim period, service connection for low back disability is not warranted based on the evidence preponderating against the presence of current disability, which is required to support the claim.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


V.  Claim for Service Connection for Chest Pain

The Veteran contends that he should be service connected for chest pain, also addressed in the record as chest wall pain.  However, the Veteran's claimed chest pain or chest wall pain has not been associated with any diagnosed disability.  As discussed below, absent disability, the claim for pain cannot be supported.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Court has held that pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, no impairment of functioning is shown to be associated with the Veteran's asserted chest or chest wall pain in this case.  

At his hearing the Veteran testified to having been evaluated for chest pain both in Iraq and when he returned stateside, and that EKGs on both occasions revealed nothing wrong with him.  He testified that he experienced the chest pain two or three times per year.  

Service and post-service treatment and examination records reflect no findings of a physical disability causative of chest or chest wall pain.  Service records reflect a report of medical assessment in January 2006 in which the Veteran informed of worsened conditions since his last medical assessment, with these worsened conditions including chest pain also characterized in that report as "muscular chest wall pain."  However, the Veteran then declined further examination.  

Multiple treatment and examination records reflect gastrointestinal-type pain or discomfort associated with upper gastrointestinal conditions.  A June 2010 VA upper gastrointestinal examination found a small hiatal hernia and mild esophageal reflux.  There was also noted to be, in reference to the Veteran, "suggestive evidence of chronic atrophy gastritis in a patient with a long drinking history."  However, the Veteran had previously appealed a denial of claim for service connection for gastroesophageal reflux disease (GERD), and he withdrew that appealed claim, as the Board noted in the introduction to its January 2011 decision, in the course of the present appeal.  There is no indication that the Veteran subsequently sought to revive that appeal.  Hence, a claim for service connection for GERD is not presently before the Board, that claim having been withdrawn.  38 C.F.R. § 20.204 (2013).  

At his May 2011 VA examination the Veteran reported that he had the claimed chest pain approximately four times per year.  The examiner noted that the Veteran had had an EKG and chest x-rays which were not revealing of any cardiac disability.  The examiner concluded, in effect, that the chest pain was merely a symptom without discernable disability, and hence could not be attributed to disability developed in service or associated with service or a service-connected disability, to include service-connected PTSD.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, a disability present at any time during the course of claim serves to satisfy this current disability requirement.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Because there has been identified no disability associated with his claimed chest or chest wall pain at any time during the claim period, the preponderance of the evidence is against the claim on the basis of no current disability.  38 C.F.R. §  3.303.  The preponderance of the evidence is against the claim and hence the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert.


ORDER

Service connection for a low back disability is denied.

Service connection for a disability manifested by chest pain is denied.  

The issue of entitlement to an increased evaluation for migraine headaches is dismissed.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


